ORDER

PER CURIAM:
Appellant, James J. Mahone, appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Mahone raises a single point on appeal arguing ineffective assistance of appellate counsel for failing to raise on direct appeal claims that the admission of testimony from Grandmother, Mother, and Le’Nae Gilmore about the victims’ statements and the admission of videotaped statements of the victims were erroneous. Mahone argues the testimony and videotaped statements were testimonial hearsay inadmissible under section 491.075; violated his rights to due process, confrontation, and a fair trial; and allowed improper bolstering of the victims’ testimony. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).